McCLELLAN, j.
— We are unable to see any constitutional objection whatever to the act providing for the holding of a circuit court at Bessemer in Jefferson county. The constitution does not provide where in the several counties-the circuit court shall be held nor inhibit the holding of such courts at more than one place therein, nor require that when such courts are held at two or more places in one county they shall at each and all *186such places exercise all the power and jurisdiction vested in them. In at least one instance, the circuit court of a county has been held at two distinct places therein for years past, and it has never been suggested, and could not be successfully maintained, that the proceedings of the court at either of such places were invalid or irregular, and no question as to the constitutionality of the statute in that behalf has ever been made. And so long as provision of law is made whereby all cases and questions within the jurisdiction of these courts instituted and arising in a given county may be adjudged by a circuit court sitting at some place in that county, there is no conceivable organic objection to a further provision of law whereby only civil cases may be bear’d and determined by such court when sitting at one of two or more places provided for the holding of circuit courts in such county. Nor is it of any consequence - that the jurisdiction in civil cases of a court sitting at one of two places for holding the circuit court in a county is confined to that part of the county adjacent to the place prescribed for the holding of the court. All this is clearly within legislative competency, and in consonance with a long established legislative interpretation or construction as illustrated for many years by the statutes providing for two places of holding the circuit court in Tallapoosa county, and as latterly re-affirmed by the act making like provision in respect of Blount county. It is equally of no consequence that an act providing for terms of the circuit court at an additional place in a county should refer to such court as that of the circuit to which the county belongs rather than as the court of the county in question. The court in reference may well be said to be both the court of the circuit and of the county, since it is in part of its organism the court of the circuit, and in other part booh of the circuit and of each particular county. No man would be misled by an act providing that the circuit court of the tenth circuit to which Jefferson county belongs should be held both at Birmingham and Bessemer in that county, into an idea that any other court than the circuit court of Jefferson county was intended. The essence of the act indeed is nothing more or less than to provide for the holding of terms of the circuit court of Jefferson county at Bessemer for the trial of civil causes arising in a certain defined part of *187said county ; and this and nothing else is, to all common understanding, aptly expressed in the title of the enactment, and the several provisions thereof are cognate and referable to this one subject matter. — Acts 1892-93, pp. 669-672.
The circuit court sitting at Bessemer — all circuit courts in the State, indeed — had in a broad sense jurisdiction of the subject matters involved between IColslty and Levy, severally, on the one hand, and Triest & Co. on the other; or mother words the claims of ownership by these parties of personal property attached on process issued at the suit of Triest & Co. and returnable to the circuit court, and issue taken thereon, presented a subject matter within the competency of all circuit courts to hear and determine, upon acquiring jurisdiction of the persons of the plaintiffs in attachment and the claimants. — 12 Am. & Eng. Encyc. of Law, pp. 299,.et seq, ; 2 Brick. Dig. 161, § 52. And the circuit court sitting at Bessemer did acquire jurisdiction of the persons of said plaintiffs and claimants through the agreement which they entered into for the transfer of ’ the claim suits to the dockets of that court from'the dockets of the circuit court sitting at Birmingham. To the efficacy of such agreement and the validity of the judgments subsequently rendered at Bessemer in the claim suits, it was in nowise essential for the sureties on the claim bonds to have assented to such transfer.' They were not parties to the record or in any just sense to the cause in anyway. They hound themselves to see to it that, in the event the property claimed and delivered to their principals should be found subject to the plaintiff’s attachment by any court having in any legitimate way acquired jurisdiction of the controversies, it should be forthcoming for the satisfaction of the judgment in the attachment suit, or, that failing, to pay the assessed value of the property, not to exceed the penalties of their undertaking. In the absence of fraud on the part of their principals, or fraudulent collusion between the plaintiffs and claimants, or some further agreement between them whereby the sureties’ right to have the claims adjudged on the case presented by a competent tribunal was abridged or defeated — and there is no pretense here of fraud or collusion, nor of a further vitiating agreement — the judgment against the claimants is binding on the sureties and determinative *188for ait jAirploses of the invalidity of the claims interposed, of the value of the property delivered to the Claimants Under their bonds, and of the sureties’ liability in the event the property is not forthcoming or the Value thereof is not paid by the claimants. — Charles v. Hoskins, 14 Iowa, 471, s. c. 83 Am. Dec. 378, and notes 881 — 2 ; 1 Freeman on Judgments, § 180 ; Jaffray v. Smith, ante, p. 112.
The fact that by agreement of the plaintiffs and claimants these two and one other claim suit were tried together, does not in itself afford the sureties any just ground of complaint. It does not appear that their rights were prejudiced by the adoption of that course ; such agreements under like circumstances are customary, and the competency of the claimants to enter into them in good faith cannot be doubted. — Jaffray v. Smith, ante. p. 112.
The'foregoing considerations, we believe, dispose of every pb'int arising on this appeal, except that made on the facts that the executions which issued against the complainant as surety on the claim bonds of Kolsky and Levy were irregular in form and for amounts exceeding the penalties of the bonds executed by the respective claimants as principals and complainant as surety. We need only say in this connection that the remedy of the surety on the facts alleged in the bill is plain, adequate and complete in the law court-out of which these executions issued, and, of consequence, that he has no standing in a court of equity to have proceedings under said executions enjoined.
The bill is without equity. The motions to dismiss the bill and to dissolve the injunction for the want of equity in the bill should have been granted. The decree denying these motions is reversed, and a decree will be here entered dissolving the injunction and dismissing the bill.
Reversed and rendered.